                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Desmond A. Pridgen,                         JUDGMENT IN CASE

             Plaintiff(s),                            3:19-cv-00446-DSC

                 vs.

          Kathy Kraninger,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 16, 2020 Order.




                                               December 16, 2020




        Case 3:19-cv-00446-DSC Document 26 Filed 12/16/20 Page 1 of 1
